Title: To James Madison from William C. C. Claiborne, 24 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 May 1804, New Orleans. “There exists a great hatred between the Marquis of Casa Calvo and the late Intendant Morales, and at this time their exertions are mutual to ruin each other.
“The contest is taking such a direction that, the probability is, one of them will lose the confidence of the Court; My private opinion is that, the Marquis is infinitely the most deserving character, and I therefore wish and hope he may triumph over his rival.
“The Privateer of which I spoke in my letter of this morning, has been stopped at Plaquemine; she has no prizes with her, as was reported, but in her possession, is a long boat with ‘The Abigail of New-York’ written on her stern; an attempt has been made to erase the words, but I learn they are still legible; This circumstance leads to a belief that, the Privateer has captured an American vessel on our coast.
“Application is not yet made, for the passage of the Privateer by the Fort.”
